Judgment, Supreme Court, New York County (Edward Lehner, J.), entered on or about February 20, 2003, which dismissed the petition challenging a certificate of appropriate*296ness issued by respondent Landmarks Preservation Commission on February 11, 2002, unanimously affirmed, without costs.
The parties agree that the issuance of the certificate of appropriateness would have required a second public hearing had the proposal, considered at the public meeting in response to community objections, been a substantial deviation from that originally presented (see e.g. Coalition of Institutionalized Aged & Disabled v Perales, 200 AD2d 704 [1994]). Since this question turns on esoteric architectural aspects of the original and amended proposals, it cannot be answered without knowledge within respondent agency’s particular area of expertise. Therefore, the IAS court appropriately deferred to the agency’s determination (see Matter of Committee to Save the Beacon Theater v City of New York, 146 AD2d 397, 405 [1989]), which had a rational basis (see e.g. City of New York v Shakespeare, 202 AD2d 237 [1994], lv dismissed 84 NY2d 923 [1994]). Significantly, the public was fully apprised, in the initial public hearing, of the intervening respondent’s intent to build into the space behind its brownstone building, albeit in a cantilevered design that was subsequently modified. Concur—Nardelli, J.E, Andrias, Rosenberger and Friedman, JJ.